Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicant’s specification paragraph 0078, At 904, the BS receives, from the UE, the measurement report based on the configuration, the measurement report at least including a measured rank value for one or more reported cells in the set. The 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: means for in claims 23, 28, 30, the applicant’s specification paragraph 0104 states the means may include various hardware and/or software component(s) and/or module(s), including, but not limited to a circuit, an application specific integrated circuit (ASIC), or processor.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-17, 19-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilpatrick et al. (U.S. Pub No. 2015/0036663 A1), CHEN et al. (U.S. Pub No. 2011/0142147 Al) in view of Lekutai (U.S. Pub No. 2013/0143578 Al).


1. Kilpatrick discloses a method for wireless communication, by a Base Station (BS), comprising: transmitting, to a User Equipment (UE) [par 0004, These signal strength measurements and reports may consume power, thereby reducing the battery life of the mobile device. Additionally, these signal strength measurements and reports may introduce delays into the handover process, thereby increasing the likelihood that a call or connection is lost during the handover. In addition, significant signaling resources are used in communicating the measurement requests and reports between the base stations and the mobile device before and during the handover process], a configuration for at least one measurement event to be used for a handover of the UE from a source cell to one of a set of neighbor cells [par 0056, Accordingly, the first base station 105-a may instruct the mobile device 115-a to measure the signal strengths of neighboring base stations to identify a handover candidate for the mobile device 115-a. The mobile device 115-a may identify the neighboring base stations 105-b, 105-c using a stored neighboring cell list (NCL) and/or by scanning for the neighboring base stations 105-b, 105-c], wherein the configuration includes at least a configured Multiple Input Multiple Output (MIMO) rank criterion a measurement report in response to the at least one measurement event; receiving, from the UE, the measurement report based on the configuration, the measurement report at least including a measured MIMO rank value for one or more reported cells in the set [par 0070, 0113,0119, Each communication link maybe called a "layer" and the "rank" of the communication link may indicate the number of layers used for communication. For example 2x2 MIMO system where base station 105-p transmits two "layers," the rank of the communication link between the base station 105-p and the mobile device 115-i is two. The mobile device 115-b may only measure cell 2 and report the measurements of cell 2 to the network before proceeding with a handover to cell 2. Alternatively, the mobile device 115-b may make measurements on a reduced subset of neighboring cells (e.g., a ranked reduced set) found in the NCL In certain examples, the profile information for the mobile device 115-b may include a history of neighboring cells (e.g., both serving cells and non-serving cells along the path 205-a) for the mobile device 115-b. Neighboring cells for measurement by the mobile device 115-i and/or modifying one or more mobility parameters for measurements associated with handover or cell reselection, where the identification and/or modification is based on historical information associated with mobility patterns of the mobile device] and transmitting a handover command to the UE for the handover to the selected target cell [par 0164, In certain examples, the handover module 1130-c of the base station 105-r may modify the mobility parameter fora selected target cell from the identified subset based on the signal strength measurements at the mobile device provided in response to the request made by the cell measurement requesting module 1225-a. The handover module 1130-c of the base station 105-r may indicate the selected target cell to the mobile device through WWAN signaling. Additionally or alternatively, the mobile device may perform or aid in the selection of the target cell based on the signal strength measurements for the identified subset].
 	Kilpatrick fail to show wherein satisfaction of the configured MIMO rank criterion triggers the UE to generate an transmit, and selecting a target cell from the one or more reported cells in the set for the handover based at least on the received measured MIMO-rank values.
 	In an analogous art Chen show wherein satisfaction of the configured MIMO rank criterion triggers the UE to generate an transmit [par 0020, 0021, In addition, a further PM I belonging to a certain pre-defined/restricted rank value is reported which is applicable for MU-MIMO transmission. For example, when the restricted rank value is
rank-1 (or rank-2), multi-rank PM I feedback may configure a UE to report additional rank-1 or rank-2 PM I for MU-MIMO beam forming and scheduling. Further, the implicit CSI for MU-MIMO (rank-1) enables the eNB to schedule a UE in MU-MIMO transmission. Because the UE reports are essentially SU-MIMO PMI/CQI, very minimum standardization effort is needed for implementing multi-rank PM I feedback reporting. Further, the eNB may configure periodic or aperiodic report of rank-rand rank-1 PMI/CQI for SU/MU separately. Since MU-MIMO is more suitable for low-mobility UE with favorable channel condition (e.g., medium to high geometry), it is possible to configure the rank-1 PM I report (for MU-MIMO transmission) less frequently than the rank-r PM I report].
 	Before the effective filing date it would have been obvious to one of ordinary skill in art to combine the teachings of Kilpatrick and Chen because multi-rank PMI feedback reporting enables the eNB to perform link adaptation and rate prediction
 	Kilpatrick and Chen fail to show selecting a target cell from the one or more reported cells in the set for the handover based at least on the received measured MIMO-rank values
 	In an analogous art Lekutal show selecting a target cell from the one or more reported cells in the set for the handover based at least on the received measured MIMO-rank values [par 0054, 0058, the handover adjustment component 106 can be configured to allow the mobile device to hand over faster from a micro cell (e.g., femtocell or small cell) to a macro cell (e.g., LTE services) if the micro cell and macro cell provide similar capabilities (e.g., both cells are Rank-2, both cells are Rank-1, and so forth). The first macro cell 302 is a macro MIMO that has Rank 2 (or true MIMO) capability and the second macro cell 304 is a macro MIMO that has Rank 1 capability. In this situation, the handover parameters can be modified such that the mobile device 314 stays in macro rank 2 (e.g., first macro cell 302) longer, as indicated by line 320, as compared to a uniform handover boundary].
 	Before the effective filing date it would have been obvious to one of ordinary skill in art to combine the teachings of Kilpatrick, Chen, and Lekutai because this provides a system comprising a multiple-input multiple-output availability identification component configured to determine a first multiple-input multiple-output transmission scheme of a first cell and a second multiple-input multiple-output transmission scheme of a second cell.

2.    Kilpatrick, Chen, and Lekutai defines the method of claim 1, wherein the configuration further comprises a received signal quality criterion, wherein the measurement report is triggered if the configured MIMO rank criterion and the received signal quality criterion are satisfied [Kilpatrick, par 0095, At block 525, the mobile device 115-d may measure the signal strength of cell 1, the serving cell. The mobile device 115-d may transmit a report 530 to the base station 105-g of cell 1 indicating that the received signal strength indication (RSSI) of cell 1 is low (e.g., below a threshold)].

3.    Kilpatrick, Chen, and Lekutai conveys the method of claim 2, wherein the measurement report further comprises a measured received signal quality value for each of the one or more reported cells in the set [Kilpatrick, par 0095, Accordingly, the base station 105-g of cell 1 may transmit a request 535 to the mobile device 115-d to measure the signal strength of a neighboring cell list (NCL) containing only cell 2. The base station 105-g may exclude all other neighboring cells from the NCL].

4.    Kilpatrick, Chen, and Lekutai demonstrate the method of claim 3, wherein the selecting comprises selecting the target cell from the one or more reported cells in the set further based on the measured received signal quality value for each of the one or more reported cells in the set [Kilpatrick par 0127, In certain examples, the serving cell may select the target cell from the identified subset based on the signal strength measurements provided by the cell measurement module 1125. The serving cell may then indicate the selected target cell to the mobile device 115-j through WWAN signaling].

5.    Kilpatrick, Chen, and Lekutai conveys the method of claim 4, wherein the selecting the target cell comprises selecting a cell from the one or more reported cells in the set having a measured received signal quality value higher than a configured threshold signal quality value and having the highest reported measured MIMO-rank value [Kilpatrick, par 0144, In certain examples, the subset of the neighboring cells identified for measurement may include neighboring cells with a confidence level greater than a first threshold (35%). Out of the identified subset, the prediction module 1120-a and/or mobile device may determine that one of the neighboring cells in the subset has a confidence level greater than a second, higher threshold (e.g., 100%). In that case, the base station 105-q may communicate with the mobile device to perform a blind handover (e.g., a handover without measurements) to the neighboring cell having the confidence level higher than the second threshold]

7.    Kilpatrick, Chen, and Lekutai displays the method of claim 1, wherein the configured MIMO rank criterion comprises the UE detecting a measured MIMO-rank value of the source cell is higher than a threshold MIMO-rank value, wherein the configuration includes the threshold MIMO-rank value [Kilpatrick, par 0144, Out of the identified subset, the prediction module 1120-a and/or mobile device may determine that one of the neighboring cells in the subset has a confidence level greater than a second, higher threshold (e.g., 100%>). In that case, the base station 105-q may communicate with the mobile device to perform a blind handover (e.g., a handover without measurements) to the neighboring cell having the confidence level higher than the second threshold].

8.    Kilpatrick, Chen, and Lekutai provide the method of claim 1, wherein the configured MIMO-rank criterion comprises the UE detecting that a measured rank value of the source cell has dropped lower than a threshold rank value, wherein the configuration includes the threshold rank value [Kilpatrick par 0176, it may be determined that a measured signal strength of a serving cell of the mobile device has dropped below a predetermined value. It maybe determined that the drop in the measured signal strength of a serving cell of the mobile device has occurred for a predetermined period of time].

Kilpatrick, par 0140, The cell measurement requesting module 1225 maybe configured to instruct the mobile device to perform signal strength measurements on the one or more neighboring cells in the identified subset and report the signal strength measurements to the base station 105-q. The handover module 1130-a maybe configured to perform a handover or reselection of the mobile device to a target cell in the identified subset. In certain examples, the handover module 1130-a of the base station 105-q may select the target cell from the identified subset based on the signal strength measurements at the mobile device provided in response to the request made by the cell measurement requesting module 1225].

10.    Kilpatrick, Chen, and Lekutai describes the method of claim 1, wherein the configured MIMO- rank criterion comprises the UE detecting that a measured MIMO-rank value of at least one cell from the set of neighbor cells is higher than a threshold MIMO-rank value, wherein the configuration includes the threshold MIMO-rank value [Kilpatrick par 0144, the subset of the neighboring cells identified for measurement may include neighboring cells with a confidence level greater than a first threshold (35%). Out of the identified subset, the prediction module 1120-a and/or mobile device may determine that one of the neighboring cells in the subset has a confidence level greater than a second, higher threshold (e.g., 100%)].

11.   Kilpatrick, Chen, and Lekutai defines the method of claim 1, further comprising adding the target cell as a secondary cell (SCell) [Kilpatrick, par 0100, The
wireless communications system 700 of the present example includes a mobile device 115-f, a base station 105-k associated with a first cell ("cell 1"), and a base station 105-1 associated with a second cell ("cell 2”)].

12. Kilpatrick teaches a method for wireless communication, by a User Equipment (UE), comprising: receiving a configuration for at least one measurement event to be used for a handover of the UE from a source cell to one of a set of neighbor cells [par 0004, These signal strength measurements and reports may consume power, thereby reducing the battery life of the mobile device. Additionally, these signal strength measurements and reports may introduce delays into the handover process, thereby increasing the likelihood that a call or connection is lost during the handover. In addition, significant signaling resources are used in communicating the measurement requests and reports between the base stations and the mobile device before and during the handover process], wherein the configuration includes at least a configured Multiple Input Multiple Output (MIMO)-rank criterion for triggering a measurement report by the UE in response to the at least one  measurement event [par 0070, 0113, 0119, Each communication link maybe called a "layer" and the "rank" of the communication link may indicate the number of layers used for communication. For example 2x2 MIMO system where base station 105-p transmits two "layers," the rank of the communication link between the base station 105-p and the mobile device 115-i is two. The mobile device 115-b may only measure cell 2 and report the measurements of cell 2 to the network before proceeding with a handover to cell 2. Alternatively, the mobile device 115-b may make measurements on a reduced subset of neighboring cells (e.g., a ranked reduced set) found in the NCL. In certain examples, the profile information for the mobile device 115-b may include a history of neighboring cells (e.g., both serving cells and non-serving cells along the path 205-a) for the mobile device 115-b] transmitting the measurement report in response to determining that the configured MIMO-rank criterion has been satisfied, the measurement report at least including a measured rank value for the one or more reported cells in the set [par 0091, At block 415, the mobile device 115-c may measure the signal strength of cell 1. The mobile device 115-c may transmit a report 420 to the base station 105-e of cell 1 indicating that the received signal strength indication (RSSI) of cell 1 is low (e.g., below a threshold)]; and initiating the handover of the UE to the target cell based on the handover command [par 0164, In certain examples, the handover module 1130-c of the base station 105-r may modify the mobility parameter fora selected target cell from the identified subset based on the signal strength measurements at the mobile device provided in response to the request made by the cell measurement requesting module 1225-a. The handover module 1130-c of the base station 105-r may indicate the selected target cell to the mobile device through WWAN signaling. Additionally or alternatively, the mobile device may perform or aid in the selection of the target cell based on the signal strength measurements for the identified subset].

satisfied.
 	In an analogous art Chen show wherein satisfaction of the MIMO-rank criterion triggers the UE to generate and transmit a measurement report by the UE in response to the measurement event; determining that the configured MIMO-rank criterion has been satisfied [par 0020, 0021, In addition, a further PMI belonging to a certain predefined/restricted rank value is reported which is applicable for MU-MIMO transmission. For example, when the restricted rank value is rank-1 (or rank-2), multi-rank PMI feedback may configure a UE to report additional rank-1 or rank-2 PMI for MU-MIMO beam forming and scheduling. Further, the implicit CSI for MU -MIMO (rank-1) enables the eNB to schedule a UE in MU-MIMO transmission. Because the UE reports are essentially SU-MIMO PMI/CQI, very minimum standardization effort is needed for implementing multi-rank PMI feedback reporting. Further, the eNB may configure periodic or aperiodic report of rank-r and rank-1 PMI/CQI for SU/MU separately. Since MU-MIMO is more suitable for low-mobility UE with favorable channel condition (e.g., medium to high geometry), it is possible to configure the rank-1 PMI report (for MU-MIMO transmission) less frequently than the rank-r PMI report]
 	Before the effective filing date it would have been obvious to one of ordinary skill in art to combine the teachings of Kilpatrick and Chen because multi-rank PMI feedback reporting enables the eNB to perform link adaptation and rate prediction

 	In an analogous art Lekutai show receiving a handover command for the handover of the UE to a target cell selected from the one or more reported cells for the handover based at least on the reported measured MIMO-rank value for the one or more reported cells in the set [par 0054, 0058, the handover adjustment component 106 can be configured to allow the mobile device to hand over faster from a micro cell (e.g., femtocell or small cell) to a macro cell (e.g.,LTE services) if the micro cell and macro cell provide similar capabilities (e.g., both cells are Rank-2, both cells are Rank-1, and so forth). The first macro cell 302 is a macro MIMO that has Rank 2 (or true MIMO) capability and the second macro cell 304 is a macro MIMO that has Rank 1 capability. In this situation, the handover parameters can be modified such that the mobile device 314 stays in macro rank 2 (e.g., first macro cell 302) longer, as indicated by line 320, as compared to a uniform handover boundary].
 	Before the effective filing date it would have been obvious to one of ordinary skill in art to combine the teachings of Kilpatrick, Chen, and Lekutai because this provides a system comprising a multiple-input multiple-output availability identification component configured to determine a first multiple-input multiple-output transmission scheme of a first cell and a second multiple-input multiple-output transmission scheme of a second cell.


13. Kilpatrick, Chen, and Lekutai disclose the method of claim 12, wherein the configuration further comprises a received signal quality criterion, wherein the measurement report is triggered at the UE if the configured MIMO-rank criterion and the received signal quality criterion are satisfied [Kilpatrick, par 0095, At block 525, the mobile device 115-d may measure the signal strength of cell 1, the serving cell. The mobile device 115-d may transmit a report 530 to the base station 105-g of cell 1 indicating that the received signal strength indication (RSSI) of cell 1 is low (e.g., below a threshold)].

14,    Kilpatrick, Chen, and Lekutai disclose the method of claim 13, further comprising: detecting that the received signal quality criterion is satisfied, wherein the transmitting the measurement report is further in response to detecting that the received signal quality criterion is satisfied [Kilpatrick, par 0091, At block 415, the mobile device 115-c may measure the signal strength of cell 1. The mobile device 115-c may transmit a report 420 to the base station 105-e of cell 1 indicating that the received signal strength indication (RSSI) of cell 1 is low (e.g., below a threshold)].


15. Kilpatrick, Chen, and Lekutai convey the method of claim 13, wherein the measurement report further comprises a measured received signal quality value for each of the one or more reported cells in the set [Kilpatrick, par 0095, Accordingly, the base station 105-g of cell 1 may transmit a request 535 to the mobile device 115-d to measure the signal strength of a neighboring cell list (NCL) containing only cell 2. The base station 105-g may exclude all other neighboring cells from the NCL].


16. Kilpatrick, Chen, and Lekutai convey the method of claim 15, wherein the target cell is selected from the one or more reported cells in the set further based on the measured received signal quality value for each of the one or more reported cells in the set [Kilpatrick par 0127, In certain examples, the serving cell may select the target cell from the identified subset based on the signal strength measurements provided by the cell measurement module 1125. The serving cell may then indicate the selected target cell to the mobile device 115-j through WWAN signaling].

17. Kilpatrick, Chen, and Lekutai define the method of claim 16, wherein the target cell has a measured received signal quality value higher than a configured threshold signal quality value and has the highest reported measured MIMO-rank value [Kilpatrick, par 0144, In certain examples, the subset of the neighboring cells identified for measurement may include neighboring cells with a confidence level greater than a first threshold (35%). Out of the identified subset, the prediction module 1120-a and/or mobile device may determine that one of the neighboring cells in the subset has a confidence level greater than a second, higher threshold (e.g., 100%). In that case, the base station 105-q may communicate with the mobile device to perform a blind handover (e.g., a handover without measurements) to the neighboring cell having the confidence level higher than the second threshold].

19.  Kilpatrick, Chen, and Lekutai display the method of claim 12, wherein the detecting comprises detecting a measured MIMO-rank value of the source cell is higher than a threshold MIMO-rank value, wherein the configuration includes the threshold MIMO-rank value [Kilpatrick, par 0144, Out of the identified subset, the prediction module 1120-a and/or mobile device may determine that one of the neighboring cells in the subset has a confidence level greater than a second, higher threshold (e.g., 100%>). In that case, the base station 105-q may communicate with the mobile device to perform a blind handover (e.g., a handover without measurements) to the neighboring cell having the confidence level higher than the second threshold].

20. Kilpatrick, Chen, and Lekutai convey the method of claim 12, wherein the detecting comprises detecting that a measured MIMO-rank value of the source cell has dropped lower than a threshold MIMO-rank value, wherein the configuration includes the threshold MIMO-rank value [Kilpatrick par 0176, it may be determined that a measured signal strength of a serving cell of the mobile device has dropped below a predetermined value. It maybe determined that the drop in the measured signal strength of a serving cell of the mobile device has occurred for a predetermined period of time].

21. Kilpatrick, Chen, and Lekutai create the method of claim 12, wherein the detecting comprises detecting that a measured MIMO-rank value of at least one cell from the set of neighbor cells is higher than a measured MIMO-rank value of the source cell Kilpatrick, par 0140, The cell measurement requesting module 1225 maybe configured to instruct the mobile device to perform signal strength measurements on the one or more neighboring cells in the identified subset and report the signal strength measurements to the base station 105-q. The handover module 1130-a maybe configured to perform a handover or reselection of the mobile device to a target cell in the identified subset. In certain examples, the handover module 1130-a of the base station 105-q may select the target cell from the identified subset based on the signal strength measurements at the mobile device provided in response to the request made by the cell measurement requesting module 1225].


22. Kilpatrick, Chen, and Lekutai reveal the method of claim 12, wherein the detecting comprises detecting that a measured MIMO-rank value of at least one cell from the set of neighbor cells is higher than a threshold MIMO-rank value, wherein the configuration includes the threshold MIMO-rank value [Kilpatrick par 0144, the subset of the neighboring cells identified for measurement may include neighboring cells with a confidence level greater than a first threshold (35%). Out of the identified subset, the prediction module 1120-a and/or mobile device may determine that one of the neighboring cells in the subset has a confidence level greater than a second, higher threshold (e.g., 100%)].

23,    Claim 23 is a claim to an apparatus to carry out the method of claim 1. Therefore claim 23 is rejected under the same rationale set forth in claim 1.


24. Kilpatrick, Chen, and Lekutai disclose the apparatus of claim 23, wherein the configuration further comprises a received signal quality criterion, wherein the measurement report is triggered if the configured MIMO-rank criterion and the received signal quality criterion are satisfied [Kilpatrick, par 0095, At block 525, the mobile device 115-d may measure the signal strength of cell 1, the serving cell. The mobile device 115-d may transmit a report 530 to the base station 105-g of cell 1 indicating that the received signal strength indication (RSSI) of cell 1 is low (e.g., below a threshold)].


25. Kilpatrick, Chen, and Lekutai describe the apparatus of claim 24, wherein the measurement report further comprises a measured received signal quality value for each of the one or more reported cells in the set [Kilpatrick, par 0095, Accordingly, the base station 105-g of cell 1 may transmit a request 535 to the mobile device 115-d to measure the signal strength of a neighboring cell list (NCL) containing only cell 2. The base station 105-g may exclude all other neighboring cells from the NCL].

26. Kilpatrick, Chen, and Lekutai teach the apparatus of claim 25, wherein the means for selecting selects the target cell from the one or more reported cells in the set further based on the measured received signal quality value for each of the one or more reported cells in the set [Kilpatrick par 0127, In certain examples, the serving cell may select the target cell from the identified subset based on the signal strength measurements provided by the cell measurement module 1125. The serving cell may then indicate the selected target cell to the mobile device 115-j through WWAN signaling]


27.  Kilpatrick, Chen, and Lekutai provide the apparatus of claim 26, wherein the means for selecting the target cell selects a cell from the one or more reported cells in the set having a measured received signal quality value higher than a configured threshold signal quality value and having the highest reported measured MIMO-rank value [Kilpatrick, par 0144, In certain examples, the subset of the neighboring cells identified for measurement may include neighboring cells with a confidence level greater than a first threshold (35%). Out of the identified subset, the prediction module 1120-a and/or mobile device may determine that one of the neighboring cells in the subset has a confidence level greater than a second, higher threshold (e.g., 100%). In that case, the base station 105-q may communicate with the mobile device to perform a blind handover (e.g., a handover without measurements) to the neighboring cell having the confidence level higher than the second threshold]

28,    Claim 28 is a claim to an apparatus to carry out the method of claim 12. Therefore claim 28 is rejected under the same rationale set forth in claim 12


Kilpatrick, par 0095, At block 525, the mobile device 115-d may measure the signal strength of cell 1, the serving cell. The mobile device 115-d may transmit a report 530 to the base station 105-g of cell 1 indicating that the received signal strength indication (RSSI) of cell 1 is low (e.g., below a threshold)].


30. Kilpatrick, Chen, and Lekutai create the apparatus of claim 29, further comprising: means for detecting that the received signal quality criterion is satisfied, wherein the transmitting the measurement report is further in response to detecting that the received signal quality criterion is satisfied Kilpatrick, par 0091, At block 415, the mobile device 115-c may measure the signal strength of cell 1. The mobile device 115-c may transmit a report 420 to the base station 105-e of cell 1 indicating that the received signal strength indication (RSSI) of cell 1 is low (e.g., below a threshold)].


9.  	Claims 6, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilpatrick et al. (U.S. Pub No. 2015/0036663 A1), CHEN et al. (U.S. Pub No. 2011/0142147 Al) in view of Lekutai (U.S. Pub No. 2013/0143578 Al) in further view of Yang et al. (U.S. Pub No. 2017/0150410 Al).

6. Kilpatrick and Lekutai illustrates the method of claim 4, Kilpatrick and Lekutai fail to show wherein the selecting the target cell comprises: assigning a configured weight to each reported MIMO-rank value and each measured received signal quality value, wherein a higher weight is assigned to a higher reported rank value and a higher reported signal quality value; adding, for each of the one or more reported cells in the set, the assigned weights for a corresponding reported rank value and reported signal quality value; selecting one of the one or more reported cell having the highest added assigned weight.
 	In an analogous art Yang show wherein the selecting the target cell comprises: assigning a configured weight to each reported MIMO-rank value and each measured
received signal quality value, wherein a higher weight is assigned to a higher reported rank value and a higher reported signal quality value [par 0063, the terminal actively searches for various frequency points except the neighboring cell under the supported frequency band, scans the frequency points and network modes which are required to be searched for in sequence according to the PLMN, LAC, RAT, and the cells which used to reside in, and so on, assigns a weighted value and performs the ranking according to the signal strength and quality, and then selects the appropriate target cell for registration]; adding, for each of the one or more reported cells in the set, the assigned weights for a corresponding reported rank value and reported signal quality value; selecting one of the one or more reported cell having the highest added assigned weight [par 0067-0069, The above cells, frequency points and network modes are assigned with a weighted value and ranked to select an optimal target cell for registration. 4. After a new cell is reselected, the timer is started, and the signal quality of the original cell is measured. 5. After the duration that the signal quality of the original cell is better than that of the new cell exceeds the threshold, the terminal returns to the original serving cell].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kilpatrick. Chang, Lekutai, and Yang because this provide a method and apparatus for cell reselection for a terminal, which can better solve the problems that the terminal stays in the serving cell with the weak signal for a long time.


18. Kilpatrick. Chang, Lekutai create the method of claim 16, Kilpatrick, Cheng, Lekutai fail to show wherein the target cell has the highest combined weight assigned to a corresponding reported MIMO-rank value and reported signal quality value.
 	In an analogous art Yang show wherein the target cell has the highest combined weight assigned to a corresponding reported MIMO-rank value and reported signal quality value[par 0063, the terminal actively searches for various frequency points except the neighboring cell under the supported frequency band, scans the frequency points and network modes which are required to be searched for in sequence according to the PLMN, LAC, RAT, and the cells which used to reside in, and so on, assigns a weighted value and performs the ranking according to the signal strength and quality, and then selects the appropriate target cell for registration];
.



Response to Arguments

Further, contrary to the Examiner’s assertion, the Specification does not “show[] that the rank is based on a ranking of cells not a MIMO rank.” In the Specification, the term “rank” is not used to imply some ordinal ranking of cells (e.g., ranking cells in order of some value of a property, which the Examiner appears to imply). Rather, the term “rank” is consistently used to refer some property of a cell which may be higher or lower due to channel characteristics of a cell. See, e.g.. Specification, ]} [0026], Further, the term “rank” is discussed in relation to supported characteristics or properties of transmissions for different cells, which does not imply anything about some ordinal ranking of cells (e.g., from highest to lowest values, etc.). See, e.g. Specification, ]} [0076], Accordingly, Applicant submits that the claims comply with the written description requirement of Section 112(a) and respectfully requests withdrawal of this rejection.

The examiner respectfully disagrees the applicant stating the rank describes characteristics and properties of a cell, but the MIMO rank values. According to applicant specification paragraph 0027, characteristic or properties of the cells is being on a current signal strength based criterion. Therefore the 112 rejection is still stands because the applicant’s claim MIMO rank values, but applicant specification fails to show support for the values, and the characteristics and/or properties of the cells are shown to be based on signal strength.



Further, while Kilpatrick paragraphs [0070] and [0113] discuss the rank of a communications link generally as the number of layers used for communication and that a mobile device can measure particular cells based on the rank of the cell serving the UE, Applicant submits that the Examiner has not shown that such information is a criterion included in any configuration for a measurement event to be used for a handover of the UE from a source cell to one of a set of neighbor cells.

The examiner respectfully disagrees in Kilpatrick, paragraph 0119, shows neighboring cells for measurement by the mobile device 115-i and/or modifying one or more mobility parameters for measurements associated with handover or cell reselection, where the identification and/or modification is based on historical information associated with 



Neither Chen nor Lekutai teach, suggest, or render obvious “transmitting, to a User Equipment (UE), a configuration for at least one measurement event to be used for a handover of the UE from a source cell to one of a set of neighbor cells, wherein the configuration includes at least a configured Multiple Input Multiple Output (MIMO) rank criterion” as recited in claim 1 and similarly recited in claim 23.

The examiner respectfully disagrees in paragraph 0056, 0164 of Kilpatrick it shows a communication between the base station and the UE. The base station indicate signal strength to the mobile device by instruct the mobile device to perform signal strength measurements on the one or more neighboring cells according to the modified mobility parameters.
 	In paragraph 0113, shows a MIMO system where base station 105-p transmits two "layers," the rank of the communication link between the base station 105-p and the mobile device 115-i is two.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435.  The examiner can normally be reached on 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        
/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468